                     Case 1:18-cr-00863-VEC Document 67 Filed 11/26/19 Page 1 of 2

Federal Defenders                                                                                      Southern District
                                                                        52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                                   Southern District of New York

Executive Director                                                                                    Jennifer L. Brown
                                                                                                       Attorney-in-Charge

                                                                   November 26, 2019
           VIA ECF
           The Honorable Judge Valerie E. Caproni
           United States District Judge
           Thurgood Marshall Courthouse
           40 Foley Square
           New York, New York 10007

           Re:       United States v. DiMarco et al
                     18 Cr. 863 (VEC)

           Honorable Judge Caproni:

                  I write with the consent of Pre-trial Services and the Government to respectfully
           request that the Court allow Mr. Von Ditmar to obtain his passport for two hours on either
           November 26, 2019 or November 27, 2019, so that he can obtain a marriage license.

                    On October 9, 2019, Magistrate Judge James L. Cott imposed bail conditions
           including: $250,000 PRB; 2 FRP; travel restricted to SDNY/EDNY; surrender travel
           documents (and no new applications); pretrial supervision: strict; curfew; electronic
           monitoring; GPS; defendant to be detained until surrender of all travel documents, including
           all foreign passports.

                   Since his release, Mr. Von Ditmar has been compliant with his bail conditions and
           reports as directed. We respectfully request that you allow Mr. Von Ditmar access to his
           passport so that he can obtain his marriage license. Mr. Von Ditmar's Finnish passport is
           currently possessed by Pretrial Services. It is also the only form of identification Mr. Von
           Ditmar has that the New York City Office of the City Clerk would recognize for the purpose
           of issuing a marriage license.

                   Should the Court allow, Mr. Von Ditmar will pick up the passport from Pretrial
           Services, go directly to City Hall to obtain the marriage license, and then immediately return
           the passport to Pretrial Services. Mr. Von Ditmar will use his passport for the sole reason of
           obtaining his marriage license. We don't anticipate that this process will take more than an
           hour.

                     Thank you for your consideration of this matter.

                                                                   Respe                itted,


                                                                      ristophe . Flood
                                                                   Assistant Federal Defender
                                                                   (212) 417-8734
                     Case 1:18-cr-00863-VEC Document 67 Filed 11/26/19 Page 2 of 2
                                                                                                     Southern District
Federal Defenders                                                     52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                               Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                Southern District of New York
David E. Patton
                                                                                                    Jennifer L. Brown
Executive Director                                                                                   Attorney-in-Charge



                                            SO ORDERED:




                                            HONORABLE VALERIE E. CAPRONI
                                            UNITED STATES MAGISTRATE JUDGE



           cc:       AUSA Abigail Kurland (by e-mail)
                     AUSA Tara Marie La Morte (by e-mail)
                     Pre-trial Services Officer Francesca Piperato (by e-mail)
